DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a first side surface (44) of each of the fastening members (23) forms a circumscribed profile having a first width (w.sub.1) and a first height (h.sub.1), and a second side surface (38) of said first and second pultruded elements forms an inscribed profile having a second width (w.sub.2) and a second height (h.sub.2), the inscribed profile being a substantial elliptical profile, wherein said inscribed profile has a first width-to-height ratio (w.sub.2/h.sub.2) and said circumscribed profile has a second width-to-height ratio (w.sub.1/h.sub.1), the second width-to-height ratio being different from the first width-to-height ratio, and/or said inscribed profile and said circumscribed profile have a height 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garm (PGPub 2015/0233260) in view of  Applicant Admitted Prior Art (AAPA, hereinafter).
Re Claim 1, as best understood, Garm discloses a root end structure of a wind turbine blade, the root end structure extending from a blade root 29 into a root end portion 30 of a blade shell formed by at least one blade part having an inner surface 35, an outer surface 36 and at least one blade joint edge (Fig. 2-4; para. 35-36), the root end structure comprises a plurality of fastening members 40 distributed along the root end of said at least one blade part in a circumference direction, each fastening member has a first inner side, a first outer side  and opposite facing first sides each extending in the longitudinal direction (Fig. 2-4; para. 35-38), wherein a first element 50 is arranged between at least one pair of fastening members 40 and a or said inscribed profile and said circumscribed profile have a height ratio (h.sub.1/h.sub.2) between 0.8 and 0.95 ] (this limitation is claimed optionally and thus has no patentable weight)and [wherein the first pultruded element is able to move relative to the adjacent fastening members during vacuum assisted resin infusion].  	Furthermore, the claimed phase "wherein the first pultruded element is able to move relative to the adjacent fastening members during vacuum assisted resin infusion" is being treated as a product-by-process limitation and since it has been held that  a product-by-process limitation is not construed as being limited to the product formed by the specific process AAPA teaches pultruded elements 27, 28 (Fig. 4; para. 178) and it is noted that pultrusion is a known technique for forming shaped fiber reinforced plastics. It would be obvious to utilize pultruded elements, as taught by AAPA, since the pultruded element is used in the same application and thus shows that a pultruded element could be used in the assembly of Garm and also since it is a well-known technique in the art.
Re Claim 2, Garm does not disclose said first and second side surfaces further has a width ratio between 0.8 and 1. However, it would have been obvious to adjust the width ratio since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and also since such a modification would have involved a mere change in the size of components.  A 
Re Claim 3, Garm does not disclose discloses said inscribed profile has a first width-to-height ratio between 0.9 and 0.995. However, it would have been obvious to adjust this ratio since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and also since such a modification would have involved a mere change in the size of components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re Claim 5, Garm discloses at least one of the first [and second] pultruded elements is formed as a single continuous piece or by a number of sub-pieces arranged relative to each other (para. 37). 
Re Claim 6, Garm discloses the fastening member and/or at least one of said sub-pieces are wrapped in a fibre material along at least a part of the length of the fastening member or the at least one sub-piece (para. 37). 
Re Claim 7, Garm discloses said second side surface has a continuous elliptical profile extending partly or fully along one second side (Fig. 3-4, 5a; para. 37-39). 
Re Claim 8, as best understood, Garm discloses the said second side surface comprises a planar surface portion arranged between two curved, e.g. elliptical or circular, surface portions (Fig. 3-4, 5a; para. 37-39). 
Re Claim 9
Re Claim 10, Garm discloses said first side surface has a substantial circular, elliptical or polygon cross-sectional profile in the width direction (Fig. 3-4, 5a; para. 37-39). 
Re Claim 11, Garm discloses a wind turbine blade 10, the wind turbine blade extending from a blade root 29 to a tip end 14 in a longitudinal direction and further from a leading edge 18 to a trailing edge 20 in a chordwise direction, the wind turbine blade comprising a blade shell formed by at least two blade parts (para. 35) each having an inner surface and an outer surface, wherein said at least two blade parts are connected along at least one blade joint interface 38 extending in the longitudinal direction, each blade joint interface is defined by a first blade joint edge of one blade part and a second blade joint edge of the other blade part, characterised in that said at least two blade parts comprises a root end structure configured according to claim 1 (Fig. 1-5a; para. 35-38).
Re Claim 15, as best understood, Garm discloses the two curved side surface portions having an elliptical curvature (Fig. 4).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garm in view of  AAPA, in further view of Caruso (PGPub 2017/0022825).
Re Claim 16, as best understood, Garm does not disclose the two curved side surface portions having a circular curvature. However, Caruso teaches two curved side surface portions having a circular curvature (element 52; Fig. 11). It would be obvious to one of ordinary skill in the art to utilize a circular curvature, as taught by Caruso, for the purpose of forming an optimal shape of the final product and since it would have been an obvious matter of design choice to make the side walls of whatever form or shape was desired or expedient. A change in form or .
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if 112 issues are resolved.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that the clause “wherein the first pultruded element is able to move relative to the adjacent fastening members during vacuum assisted resin infusion” is not only definite, but defines the scope of independent claim 1 to include the structural features necessitated by the first pultruded element’s ability to move relative to the adjacent fastening members during vacuum assisted resin infusion.
 	-In response, it is noted that the limitations are recited in reference to elements from an intermediate version of the product and is recited an ability of said elements to move. These elements CANNOT move in the final product which is what is being patented, thus they only have this ability during the process of forming the product. Thus in terms of the product being claimed this limitation has to be interpreted as a product by process limitation since it does not imply or convey any structure to the final product. Applicant’s arguments regarding the language of newly added claim 17 are persuasive in that this imparts actual structure to the final product and thus this claim has been objected as being allowable subject matter. Examiner Walters recommends an interview be scheduled after receipt of this office action to help expedite prosecution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726